Exhibit 99.1 RiT Technologies Ltd. 24 Raoul Wallenberg St. Tel Aviv, 69719, Israel Tel: +972-77-2707270 Fax: +972-3-6474115 RiT TECHNOLOGIES REPORTS FINANCIAL RESULTS FOR THE THIRD QUARTER AND FIRST NINE MONTHS OF 2013 Tel Aviv, Israel – November 14, 2013 – RiT Technologies Ltd. (NASDAQ CM: RITT), today announced its unaudited financial results for the third quarter and first nine months ended September 30, 2013. Financial Results for the Third Quarter 2013 · Revenues for the third quarter of 2013 increased by 54.1% to $3.3 million, compared with $2.1 million for the third quarter of 2012 and 5.1% compared with $3.1 million for the second quarter of 2013. · Gross margin for the third quarter of 2013 increased to 39.4%, compared with 13.9% for the third quarter of 2012. · Net loss for the third quarter of 2013 (including approximately $246,000 in stock-based compensation expenses) decreased to $1.8 million, or $0.20 per (basic and diluted) share, a 36.8% improvement compared with a net loss of $2.8 million, or $0.46 per (basic and diluted) share in the third quarter of 2012 (including approximately $164,000 in stock-based compensation expenses). Financial Results for the First Nine Months of 2013 · Revenues for the first nine months of 2013 increased by 29.3% to $8.2 million, from $6.3 million for the first nine months of 2012. · Gross margin for the first nine months of 2013 increased to 37.3%, from 23.6% in the first nine months of 2012. · Net loss for the first nine months of 2013 (including approximately $932,000 in stock-based compensation expenses) decreased to $6.3 million, or $0.73 per (basic and diluted) share, a 23.2% improvement compared with the net loss of $8.1 million, or $1.48 per (basic and diluted) share recorded in the first nine months of 2012 (including approximately $256,000 in stock-based compensation expenses). RiT Technologies Ltd. 24 Raoul Wallenberg St. Tel Aviv, 69719, Israel Tel: +972-77-2707270 Fax: +972-3-6474115 Cash and cash equivalents totaled $1 million as of September 30, 2013. Shareholders' equity increased to $5.5million as of September 30, 2013, from $2.3 million on December 31, 2012. Recent Developments · During the first nine months of 2013, the Company invested $3.1 million (net of government grants) in its product development activities including the continued development of its Beamcaster™ and PatchView+ product lines. · During the first nine months of 2013, approximately $8.5 million of outstanding convertible loan (principal plus interest) from Stins Coman was converted into a total of 2,053,398 of the Company’s ordinary shares at an average price of approximately $4.14 per share. Comments of Management Commenting on the results, Dr. Vadim Leiderman, RiT’s President and CEO, said, “We are pleased to report revenue growth, an improved gross margin and gross margin percentage and a decrease in operating expenses for the third quarter as well as the first nine months of 2013, demonstrating that the strategy we began implementing in 2012 is continuing to achieve its intended results. We intend to continue investing in our marketing and sales efforts as well as our R&D in order to realize the full potential of our new Beamcaster™ and PatchView+ product lines.” About RiT Technologies RiT is a leading provider of IIM solutions and a developer of an innovative indoor optical wireless technology solution. Our IIM products provide and enhance security and network utilization for data centers, communication rooms and work space environments. They help companies plan and provision, monitor and troubleshoot their communications networks, maximizing utilization, reliability and physical security of the network while minimizing unplanned downtime. Our IIM solutions are deployed around the world, in a broad range of organizations, including data centers in the private sector, government agencies, financial institutions, airport authorities, healthcare and education institutions. Our Beamcaster™ product is the first of our indoor optical wireless technology solutions. It is designed to help customers streamline deployment, reduce infrastructure design, installation and maintenance complexity and enhance security in a cost effective way. RiT’s shares are traded on the NASDAQ Capital Market under the symbol RITT. For more information, please visit our website: www.rittech.com, the content of which is not part of this press release. Page 2 of 5 RiT Technologies Ltd. 24 Raoul Wallenberg St. Tel Aviv, 69719, Israel Tel: +972-77-2707270 Fax: +972-3-6474115 Safe Harbor Statement In this press release, all statements that are not purely about historical facts, including, but not limited to, those in which we use the words “believe,” “anticipate,” “expect,” “plan,” “intend,” “estimate", "forecast", “target”, “could” and similar expressions, are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.While these forward-looking statements represent our current judgment of what may happen in the future, actual results may differ materially from the results expressed or implied by these statements due to numerous important factors, including, but not limited to, those described under the heading “Risk Factors” in our most recent Annual Report filed with the Securities and Exchange Commission (SEC) on Form 20-F, which may be revised or supplemented in subsequent reports filed with the SEC.These factors include, but are not limited to, the following: our ability to raise additional financing, if required; the continued development of market trends in directions that benefit our sales; our ability to maintain and grow our revenues; our dependence upon independent distributors, representatives and strategic partners; our ability to develop new products and enhance our existing products; the availability of third-party components used in our products; the economic condition of our customers; the impact of government regulation; and the economic and political situation in Israel.Except as otherwise required by applicable law, we expressly disclaim any obligation to update the forward-looking statements in this press release, whether as a result of new information, future events or otherwise. COMPANY CONTACT: Elan Yaish, CFO +972-77-270-7210 elan.yaish@rittech.com Page 3 of 5 RiT Technologies Ltd. 24 Raoul Wallenberg St. Tel Aviv, 69719, Israel Tel: +972-77-2707270 Fax: +972-3-6474115 RIT TECHNOLOGIES LTD. STATEMENTS OF OPERATIONS (US GAAP) (U.S. dollars in thousands, except per share data) (Unaudited) ThreeMonths Ended September 30, Nine Months Ended September 30, Sales Cost of sales Gross profit Operating expenses Research and development, net Sales and marketing, net General and administrative Total operating expenses Operating loss ) Financing loss, net ) 55 ) ) Loss before income tax expense ) Net Loss ) Net Loss Per Share - Basic and Diluted ) Weighted Average Number of Ordinary Shares Outstanding - Basic and Diluted Page 4 of 5 RiT Technologies Ltd. 24 Raoul Wallenberg St. Tel Aviv, 69719, Israel Tel: +972-77-2707270 Fax: +972-3-6474115 RIT TECHNOLOGIES LTD. CONSOLIDATED BALANCE SHEETS (US GAAP) (U.S. dollars in thousands) September 30, December 31, US$ thousands US$ thousands (Unaudited) (Audited) Assets Current Assets: Cash and cash equivalents Trade receivables, net Other current assets Inventories Total Current Assets Assets held for severance benefits Property and equipment, net Total Assets Liabilities and Shareholders' Equity Current Liabilities: Short term loan - Trade payables Other payables and accrued liabilities Total Current Liabilities Principal shareholder convertible loan Liability in respect of employees' severance benefits Total Liabilities Commitments and Contingencies Shareholders' Equity: Share capital Treasury stock ) ) Additional paid-in capital Accumulated deficit ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity Page5 of 5
